TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00427-CV


David Michael Johnson, Appellant

v.


Erin Lynn Johnson, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT

NO. FM002572, HONORABLE DARLENE BYRNE, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellant David Michael Johnson has filed a motion to abate this appeal because a
modified judgment has been signed and additional record material needs to be filed.  See Tex. R.
App. P. 27 (premature filings; appealed order modified).  We grant the motion and abate the appeal
until March 26, 2003.  Appellant's brief is due thirty days from that date.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Filed:   February 27, 2003